DETAILED ACTION
This office action is in response to the claims filed on 4/27/2021.  Claim(s) 16-34 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application  16/813,320 filed 03/09/2020 now US Patent 10826683 which is a continuation of PCT/US2019/054311 filed 10/02/2019 which claims benefit to provisional application  62/740,020 filed 10/02/2018, which papers have been placed of record in the file.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 11/2/2020 and 11/2/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Examiner’s Note – Allowable Subject Matter
Claims 29-34 are allowable.  Claims 17-18, 20-23, 25, and 27-28 are objected to as overcoming the prior art yet remain dependent upon a rejected claim and would otherwise be allowable if incorporated into the independent claims along with any intermediated claims.  Further, where applicable, the claims must overcome the non-statutory double patenting rejection of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 16, 19, 24, and 26, is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 12 and 8 of US Patent 10,826,683.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular the patented claims anticipate the instant claims where the concordance is as follows: Instant claim (I) 16 is anticipated (A) by Patented (P) claim 12; I 19 A P 12&8; I 24 A P 12; I 26 A P 12&8

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiell (US 2017/0054611 A1), in view of Witchey (US 2015/0332283 A1). 
Regarding claims 16 and 24, Tiell teaches:
“A method for operating a communication network (Tiell, ¶ 77-78 teaches a processor and a memory for executing method steps), comprising: 	validating a first member of the communication network by inserting a first validated member identity hash block (MIHB) based on a network identifier for the first member into a master blockchain ledger (Tiell, ¶ 46, 54, 57, and 60-61, teaches validating the data provider, i.e., first member, as legitimate upon the trust metric exceeding a threshold level, by appending a qualified hash block based on the platform ID into a block chain for the super platform)”.
Tiell does not, but in related art, Witchey teaches: 	“obtaining a revised network identifier for the first member (Witchey, ¶ 36-37 and 53 teaches obtaining a modified code to a validity token associated with the doctor’s EMR system); 	generating a revision score for the revised network identifier (Witchey, ¶ 52-53 and 57 teaches determining a confidence score based on a validator review for the validity token); and 	in response to determining that the revision score satisfies a major revision threshold (Witchey, ¶ 48 and 52-53 teaches comparing the comparing the natured of the validity token based on a validity requirement recommendation and observing that it is valid): 	obtaining a first vote value regarding the revised network identifier (Witchey, ¶ 53-54, and 61, a new code is created based on the validator review);  		generating a first trust score based on the first vote value (Witchey, ¶ 53-54, and 61, a new code is created based on the validator review); and 	revalidating the first member, in response to the first trust score satisfying a trust score threshold, by inserting a second validated MIHB based on the revised network identifier into the master blockchain ledger (Witchey, ¶ 53-54, and 61, appending the newly completed hashed validity block based on the code into the healthcare historical blockchain)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Tiell and Witchey, to modify the member identity hash block ledger of Tiell to include the method to revalidate members of the blockchain as taught in Witchey.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 
 
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435